                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          CV 18-9668 FMO (KSx)                                Date     December 11, 2018
 Title             Barbara Jane Mele v. C & J Development Enterprises Inc., dba Custom
                   Towing




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                            None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Dismissal or Transfer

        Pursuant to 28 U.S.C. § 1391, venue is proper in a judicial district in which “any defendant
resides[,]” “a substantial part of the events or omissions giving rise to the claim occurred[,]” or, if
there is no district which meets either of those criteria, “any judicial district in which any defendant
is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391.
Having reviewed the Complaint, it appears that virtually all of the events in this case took place
in the District of Nevada. (See Dkt. 1, Complaint at ¶¶ 7-11). Accordingly, IT IS ORDERED that
no later than December 17, 2018, plaintiff shall show cause in writing why this action should not
be dismissed for improper venue or transferred to the District Court of Nevada. Failure to
respond to this order to show cause by the deadline set forth above shall be deemed as
consent to the transfer the this action to the District of Nevada.




                                                                                  00       :     00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
